This suit was instituted by appellee in the county court at law of Harris county to recover of appellant damages for the breach of a contract involving the sale of two cars of apples. On a trial to the court without a jury, judgment was entered in favor of appellee against appellant for the full relief prayed for. No conclusions of law and fact were filed. All of appellant's propositions attack the judgment as being without support in the evidence. We have carefully examined both the pleadings and the evidence, and in our opinion the judgment has full support in respect to all matters assigned by appellant. As no useful purpose could be served by reviewing the pleadings and evidence on the issues thus raised, we affirm the judgment on the conclusions just announced. Affirmed.